Ebrahime v Stine (2015 NY Slip Op 07615)





Ebrahime v Stine


2015 NY Slip Op 07615


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-01031
2014-01032
 (Index No. 17406/10)

[*1]Angel Ebrahime, respondent,
v Michael D. Stine, appellant.


David M. Fish, New York, N.Y., for appellant.
Andrew M. Romano, Yonkers, N.Y. (Marc J. Bagan of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of a lease, the defendant appeals from (1) a decision of the Supreme Court, Westchester County (Hubert, J.), dated September 4, 2013, made after a nonjury trial, and (2) a judgment of the same court entered December 2, 2013, which, upon the decision, is in favor of the plaintiff and against him in the principal sum of $12,691.09.
ORDERED that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509, 509-510); and it is further,
ORDERED that the judgment is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The defendant leased a house from the plaintiff. The terms of the lease provided, inter alia, that the defendant was required to return the premises "broom clean and all appliances, equipment, furniture, furnishings and other personal property clean and in good order and repair." The plaintiff commenced this action against the defendant, alleging breach of the lease, based upon the condition of the premises when the defendant vacated them. Following a nonjury trial, the Supreme Court determined that the defendant had breached the lease, and awarded the plaintiff the principal sum of $12,691.09. The defendant appeals.
"In reviewing a determination made after a nonjury trial, the power of the Appellate Division is as broad as that of the trial court, and this Court may render the judgment it finds  warranted by the facts,' bearing in mind that in a close case, the trial justice had the advantage of seeing the witnesses" (Johnson v Robertson, 131 AD3d 670, quoting Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499). Here, upon our review of the record, we conclude that there is no basis to disturb the Supreme Court's determination, as it was warranted by the facts.
The defendant's remaining contentions are without merit.
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court